ORDER

PER CURIAM.
Appellant Nancy Boyer (“Boyer”) appeals from the Order of the Labor and Industrial Relations Commission (“Commission”) finding that she is ineligible for unemployment compensation benefits because she voluntarily quit her employment with Country Meadows Nursing & Rehab (“Employer”) without good cause attributable to her work or Employer.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the order pursuant to Mo. R. Civ. P. 84.16(b)(4).